Title: To George Washington from Officers of the 1st Connecticut Regiment, 31 March 1778
From: Officers of the 1st Connecticut Regiment,Darrow, Christopher
To: Washington, George

 

Camp, Valley Forge 31st March, 1778

To His Excellency Geo. Washington Esq.; General and Commander in Chief of the Armies of the United States of America: The Petition of the commissioned Officers of the first Connecticut Regiment, Humbly Sheweth, That Your Petitioners, since they took the field the last Campaign to the present time, have been destitute of a chief Colonel to the Regimt—Our Lieut: Colonel, daily expecting some other gentleman would be put over him to command the Regiment, did not exert himself for the honor & benefit of the same, as he probably would have done had his situation been otherwise. The necessary inconveniences then, we have laboured under on this account, are too obvious to be particularis’d to Your Excellency: To avoid which, in future, and that the regiment may make that respectable & martial appearance which was intended by the first worthy Colonel of it; Your Petitioners humbly beg leave to request of your Excellency that a Colonel be appointed to the said regiment before the opening of the approaching campaign. And Your Petitioners further beg leave to petition your Excellency, that we may be indulged in having Lieut. Colonel Sherman; (whose accomplishments as an Officer, & a Gentleman, we highly vallue,) appointed to the command of said regiment, which we humbly concieve would greatly add to the peace & honour of the Same; and Your Petitioners, as in duty bound shall ever pray. Signed in behalf of the comission’d Officers of the afforsd Regiment.

Christor Darrow Capt: Com’dt

